Citation Nr: 0611120	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-operative 
chondromalacia of the right knee with degenerative changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied a rating in excess of 20 percent for chondromalacia of 
the right knee with degenerative changes.  

In October 2003, the veteran testified at a hearing chaired 
by the undersigned Veterans Law Judge at the RO.  In January 
2004 and September 2005, the Board remanded this matter for 
additional evidentiary development.  

While the matter was in remand status, in a February 2006 
rating decision, the RO granted service connection for 
instability of the right knee secondary to chondromalacia and 
assigned an initial 30 percent rating, effective December 1, 
2005.  The RO continued the 20 percent rating for the 
veteran's chondromalacia of the right knee with degenerative 
changes.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
published at 62 Fed. Reg. 63,604 (1997) (holding that a 
claimant with service-connected arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 38 C.F.R.§ 
4.14).  

The 30 percent rating is the maximum rating available for 
instability of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 and the veteran has not otherwise indicated 
disagreement with the RO's decision.  The issue of 
entitlement to a rating in excess of 20 percent for 
chondromalacia of the right knee with degenerative changes 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's chondromalacia of the right knee with 
degenerative changes is manifested by significant pain, lack 
of endurance, fatigability, some limitation of motion, and X-
ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
chondromalacia of the right knee with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information he 
felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board notes that in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court held that the 
notice requirements of section 5103(a) apply to five elements 
of a service connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  In this case, elements 
(1), (2), and (3) are not at issue.  As discussed above, the 
veteran received appropriate VCAA notice as to element (4).  
With respect to element (5), because the Board has denied an 
increased rating, any question as to the effective date for a 
higher rating is moot.  Thus, the Board finds that any defect 
with respect to VCAA notification in this regard has not 
prejudiced the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  The veteran has indicated that he has no 
additional evidence to submit.  Moreover, the veteran has 
been afforded VA medical examinations in connection with this 
claim.  The reports of these examinations provide the 
necessary medical opinions as well as sufficient reference to 
the pertinent schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The veteran has 
not argued otherwise.  

Factual Background

In a November 1976 rating decision, the RO granted service 
connection for the veteran's right knee disability and 
assigned an initial 10 percent rating.  Over the years since, 
the rating has been increased and reduced several times.  
Temporary total ratings have also been assigned periodically 
for convalescence following right knee surgeries.  See 
38 C.F.R. § 4.30 (2005).  

In April 2002, the RO received the veteran's most recent 
claim for a temporary total rating pursuant to 38 C.F.R. § 
4.30 and an increased rating for his service-connected right 
knee disability.  

In connection with his claim, the RO obtained VA clinical 
records showing that the veteran underwent a right knee 
diagnostic arthroscopy with chondroplasty in March 2002 in 
connection with his complaints of chronic right knee pain.  
Post-operative treatment records show that the veteran 
initially reported relief of his pain in April 2002.  In May 
2002, however, he reported increasing right knee pain, 
exacerbated with prolonged sitting or walking.  Range of 
motion of the right knee was from zero to 120 degrees.  X-ray 
studies showed mild degenerative arthritis and post-surgical 
changes.  In a September 2002 letter, the veteran's VA 
physician indicated that although the veteran was now able to 
return to work, he was taking Percocet for pain caused by his 
patellofemoral disease and arthritis of the right knee.  

In a May 2002 rating decision, the RO granted a temporary 
total rating, effective from March 28, 2002 to May 1, 2002.  
Upon expiration of the temporary total rating, the RO 
continued the 20 percent rating for the veteran's 
chondromalacia of the right knee with degenerative changes.

The veteran appealed the 20 percent rating assigned for his 
right knee disorder.  In connection with his appeal, the 
veteran testified at a Board hearing in October 2003.  He 
indicated that he experienced constant right knee pain which 
interfered with his employment as a plumber, which required a 
lot of crawling and climbing.  He estimated that he lost a 
day of work each week as a result of knee pain.  

The veteran was afforded a VA medical examination in March 
2004, at which he reported constant aching in his knee.  He 
indicated that he had periods of pain flare-ups after 
climbing ladders or kneeling.  Examination showed a normal 
gait.  The knee exhibited no tenderness, heat or abnormal 
movement.  Range of motion was from zero to 140 degrees, with 
crepitus.  There was no weakness or other limitation noted 
with repetitive motion.  X-ray studies showed post-operative 
changes with osteoarthritis.  The assessments were mild 
osteoarthritis of the right knee and status post right knee 
surgery with hard wire of screw in anterior tibia apophasis.

Subsequent VA clinical records show continued complaints of 
knee pain.  In December 2004, examination showed no effusion, 
full range of motion with crepitus, and minimal joint line 
pain.  The veteran was advised that he was not currently a 
good candidate for a total knee replacement.  

At the most recent VA medical examination in December 2005, 
the veteran reported increasing right knee pain with a 
history of multiple surgeries.  He indicated that his pain 
was constant and interfered with his walking, climbing, and 
kneeling.  He indicated that he continued to work as a 
construction worker and plumber and tolerated his knee pain 
because he had to keep working.  Examination showed right 
knee effusion.  Range of motion was from zero to 125 degrees, 
with pain at 90 degrees.  The veteran had fatigability and 
lack of endurance with repetitions.  X-ray studies showed 
post-operative changes with arthritis.  The diagnosis was 
status post multiple surgerical procedures to the right knee, 
with degenerative changes.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The United States Court of Appeals for Veterans Claims has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).

Analysis

The RO has evaluated the veteran's service-connected 
chondromalacia of the right knee with degenerative changes as 
20 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2005).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

In this case, the record does not show limitation of motion 
values which would warrant a rating in excess of 20 percent.  
For example, at a VA medical examination in March 2001, range 
of motion was normal, from zero to 140 degrees.  In May 2002, 
shortly after his most recent right knee surgery, range of 
motion was from zero to 120 degrees.  At the March 2004 VA 
medical examination, range of motion of the left knee was 
normal, from zero to 140 degrees.  At the most recent VA 
medical examination in December 2005, range of motion was 
from zero to 125 degrees, with noticeable pain at 90 degrees.   

These findings do not warrant a rating in excess of 20 
percent under the criteria based on either limitation of 
extension or flexion.  See 38 C.F.R. § 4.71, Plate II, Codes 
5260, 5261.  Indeed, these findings do not warrant a 
compensable rating under such criteria.  Id.

As set forth above, however, 38 C.F.R. §§ 4.40, 4.45, 4.59 
address the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Indeed, the current 20 percent rating 
is based on evidence showing that the veteran's right knee 
disability is manifested by symptoms which include 
significant pain, fatigability, lack of endurance, and as 
well as some noncompensable limitation of flexion.  In light 
of these symptoms, the Board finds that the current 20 
percent rating is appropriate.  The Board finds that the 
evidence of record reveals no additional factors which would 
restrict motion to such an extent that the criteria for a 
rating in excess of 20 percent would be justified.  

The Board notes that VA's General Counsel has held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint, if none of the symptomatology on which 
each rating is based is duplicative or overlapping.  See VA 
O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  In this case, 
however, as set forth above, none of the medical evidence of 
record shows that the veteran's right knee extension is 
limited to the extent necessary to meet the criteria for a 
separate compensable rating.  38 C.F.R. § 4.71, Plate II, 
Diagnostic Code 5261.

The Board also notes that there are other diagnostic codes 
that potentially relate to impairment of the knee; the 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 50 percent rating is assigned for ankylosis in 
flexion between 20 and 45 degrees.  A maximum 60 percent 
rating is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  In this case, 
however, the medical evidence shows that the veteran's 
service-connected right knee disability is not manifested by 
ankylosis.  Thus, a rating in excess of 20 percent is not 
warranted under this code.

The medical evidence in this case shows that the veteran's 
service-connected knee disabilities are manifested by 
degenerative changes, some limitation of flexion, significant 
pain, fatigability, and lack of endurance.  Taking into 
consideration all of these factors, the Board finds that the 
current 20 percent rating is appropriate for the veteran's 
right knee chondromalacia with degenerative changes.  The 
factors discussed above support the conclusion that an 
additional knee disability is present beyond that which 
produces the limitation of flexion.  Deluca, 8 Vet. App. at 
206.  

The Board also notes that the RO has awarded a separate 30 
percent rating for that portion of the veteran's right knee 
disability which is manifested by instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Those symptoms may not be 
considered in rating the veteran's chondromalacia with 
degenerative changes.  38 C.F.R. § 4.14 (avoidance of 
pyramiding).  

The Board notes that surgical scars have been noted on the 
veteran's right knee.  The evidence, however, indicates that 
such scar is currently asymptomatic and does not meet the 
criteria for a separate compensable rating.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2005). 

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the veteran's right knee 
disability has resulted in marked interference with earning 
capacity or employment, beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  While the veteran's right knee 
disability undoubtedly impacts his employment as a plumber 
and construction worker, he remains employed and the 
currently assigned disability rating is itself recognition of 
such impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Thus, absent evidence that the veteran's right knee 
disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional, the Board finds that referral for 
consideration of extraschedular rating is not warranted.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the veteran's 
chondromalacia with degenerative changes; thus, the benefit-
of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative chondromalacia of the right knee with degenerative 
changes is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


